Citation Nr: 1420191	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an effective date earlier than March 28, 2008, for the grant of service connection for diabetes mellitus, Type II.  


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and granted the Veteran service connection for diabetes mellitus and assigned an initial rating of 20 percent effective March 28, 2009, the date of the Veteran's claim.

During the pendency of the appeal, a March 2014 Decision Review Officer (DRO) decision granted the Veteran an earlier effective date of March 28, 2009, for the grant of service connection for diabetes mellitus.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS contains two March 2014 statements by the Veteran that are duplicative of evidence already reviewed by the RO. 

The issue of entitlement to service connection for bilateral hearing loss is 
REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 28, 2009, the Veteran first filed a claim of service connection for diabetes mellitus, secondary to herbicide exposure in the Republic of Vietnam.

2.  The Veteran was granted service connection for diabetes mellitus effective March 28, 2008, one year prior to date of claim. 


CONCLUSION OF LAW

The requirements for an effective date prior to March 28, 2008 for a grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.155, 3.159, 3.400 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104  and 7105. Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.C.A. §5103A; 38 C.F.R. §3.159(c)(d). VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim. The evidence of record includes the service treatment records, various private treatment records, VA treatment records and various VA examination reports. 
Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim.

II. Analysis

In a correspondence received on March 28, 2009, the Veteran requested service connection for diabetes mellitus, secondary to herbicide exposure.  The Veteran is in receipt of service connection for diabetes mellitus on a presumptive basis associated with his presumed in-service exposure to herbicide agents, effective March 28, 2008.  See 38 C.F.R. §§ 3.307, 3.309(e). 

In his December 2009 Notice of Disagreement (NOD), his March 2011 VA-9 Substantive Appeal, and a March 2014 statement the Veteran asserts that he should be granted an effective date for service connection prior to March 28, 2008.  The Veteran stated in his December 2009 NOD that the RO stated that if his diabetes mellitus existed prior to May 8, 2001, he may be entitled to an earlier effective date.  He stated on his December 2009 NOD that he was diagnosed in June 1993 and in a March 2014 statement that he was diagnosed in June 1996.  He specifically asserts that he would have filed for service connection for diabetes mellitus earlier if the VA contacted him and made him aware of the presumption. 

The effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

Generally, for claims awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue, as in this case, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

The Veteran asserts that he is entitled to an earlier effective date pursuant to 38 C.F.R. § 3.114(a), under which an earlier effective date may be awarded pursuant to a "liberalizing" VA law or administrative issue.  The Veteran was diagnosed as early as 1993 but did not file his claim for service connection for diabetes mellitus until March 2009, the RO granted the Veteran an effective date of March 28, 2008, one year prior to the date of claim.  

The relevant statute, 38 U.S.C.A. § 5110(g) provides that where compensation is awarded pursuant to an administrative issue, the effective date of the award must be fixed "in accordance with the facts found," but cannot be earlier than the effective date of the issue.  The next and final sentence of the statute reads, "In no event shall such award or increase be retroactive for more than one year from the date of application or the date of administrative determination of entitlement, whichever is earlier" (emphasis added).  Thus, on its face, the statute absolutely prohibits an award from being made retroactive more than a year prior to the date of the claim or the administrative determination of entitlement.  Thus, the effective date of an award could be effective the date of a liberalizing VA administrative issue, but only if the date of the administrative issue was within a year of either the date of the claim or of the administrative determination of entitlement.  

In this case, the Veteran's claim was received on March 28, 2009 and, as demonstrated above, the preponderance of the evidence reflects that neither a formal nor informal claim for benefits was filed prior to that date; the determination of entitlement was the October 2009 grant of service connection for diabetes mellitus.  These were both many years after the May 2001 date of the liberalizing VA administrative issue, and thus the May 2001 date or the 1993 diagnosis date cannot be the effective date of the grant of service connection for diabetes mellitus under 38 U.S.C.A. § 5110(g).  The earliest possible effective date of the award of service connection for diabetes mellitus is therefore March 28, 2008, one year prior to the date of the claim, as that date was earlier than the determination of entitlement.

Like the statute 38 U.S.C.A. § 5110(g), the regulation 38 C.F.R. § 3.114, which implemented the statute, states that the effective date of an award made pursuant to a VA liberalizing issue "shall not be earlier than the effective date of the issue itself," thus implying that the effective date of the grant of the award could be the same date as the date of the liberalizing issue, in this case May 8, 2001.  However, again like the statute, the subsequent language of the regulation clarifies when this can occur.  The only way that an effective date of an award can be the same date as the effective date of the liberalizing VA administrative issue is if the claim is reviewed within a year of the effective date of the issue, either at VA or the claimant's initiative.  38 C.F.R. § 3.114(a)(1).  If the claim is reviewed more than one year after the effective date of the issue, either at VA or the claimant's initiative, then "benefits may be authorized for a period of 1 year prior to the date of receipt of such request."  38 C.F.R. § 3.114(a)(2), (3).  In this case, as shown above, the Veteran's first claim for service connection for diabetes mellitus of any kind was made almost eight years after the May 8, 2001, VA liberalizing issue; therefore the earliest date that the service connection benefits may be authorized under the regulation is one year prior to the claim, and that is the current March 28, 2008, effective date.

It is also significant that both the statute and regulation provide for the assignment of the effective date "in accordance with the facts found."  In this case, the key factual finding, explained above, is that there was no formal or informal claim filed prior to the March 28, 2009 claim; therefore, as there was no claim filed within a year after the May 8, 2001 VA liberalizing issue, the effective date cannot be earlier than one year prior to the date of the claim, which is the current March 28, 2008, effective date.  There is no evidence that the Veteran submitted a formal or informal claim that predated March 28, 2008.  

As the above discussion demonstrates, the relevant statute and regulation provide that the effective date can only be the same date of the liberalizing issue if the claim was filed or an administration determination of entitlement was made within a year of the liberalizing VA administrative issue.  In this case, as found by the Board, the claim was filed and the determination of entitlement made many years after the liberalizing VA administrative issue.  Therefore, the effective date can at the earliest be a year prior to the March 28, 2009, claim.

The Board notes that the Veteran stated in various statements, including his December 2009 NOD and his most recent March 2014 statement, which the RO told him that if he was diagnosed prior to May 8, 2001, he may be entitled to an earlier effective date.  While that was stated in the October 2009 rating decision the Board finds that in line with the above discussion that statement was made error.  As discussed above, in this situation it is not the date of diagnosis but the date of his claim that is controlling.  

In sum, the Board finds, as did the RO, that the Veteran did meet all of the requirements for service connection for diabetes mellitus since he was diagnosed in 1993.  However, under the statute and regulation he is entitled to the May 8, 2001 liberalizing issue effective date only if he filed a claim within a year of that date. As  the facts found by the Board are that he did not file such a claim, the earliest effective date that he can receive is one year prior to his claim, March 28, 2008.  As this is the effective date that the Veteran is currently receiving, an earlier effective date pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier then March 28, 2008, for the grant of service connection for diabetes mellitus is denied. 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The October 2009 rating decision denied service connection for bilateral hearing loss.  In a December 2009 statement labeled "Subject: Notice of Disagreement" the Veteran stated that he could not remember what hearing test he had at separation.  In a December 2010 development note it was stated that it was unclear by the reading of the Veteran's Notice of Disagreement (NOD) if he meant to disagree with the denial of service connection for bilateral hearing loss and that the RO should contact the Veteran to clarify his December 2009 statement.  In December 2010 the RO sent the Veteran a letter stating that further clarification was needed and he had 60 days from the date of the letter to clarify his intentions concerning his bilateral hearing loss.  In January 2011 the Veteran submitted a statement discussing his bilateral hearing loss; this included a discussion of his in-service noise exposure and a list of his private doctors.  In March 2012 the RO confirmed the previous denial of service connection and stated that the evidence was not new and material and his petition to reopen his claim was denied. 

The Board finds that the Veteran's January 2011 statement was made in response/clarification to the RO's December 2010 letter and was made within 60 days; therefore, his January 2011 statement fulfilled the requirements of the RO's December 2010 letter and is considered an NOD.  Therefore, a Statement of the Case (SOC) should have been issued and that the March 2012 RO decision denying a petition to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss was made in error since there was no final rating decision.  Consequently, the Board must remand to the RO to furnish an SOC on the issue of entitlement to service connection for bilateral hearing loss and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO shall furnish the Veteran an SOC on the issue of entitlement to service connection for bilateral hearing loss.  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


